STEVENSON, Judge.
The State of Florida argues and the defendant below concedes that the trial court erred in sentencing defendant as a youthful offender where defendant was over the age of 21 when the offenses were committed. See § 958.04(1), Fla.Stat. (1993). Therefore, we vacate this illegal sentence. Because the trial court intimated quite clearly to defendant prior to the entry of the plea that it was going to sentence him as a youthful offender if defendant pled guilty, we remand this case to the trial court to give defendant the oppor*1300tunity to withdraw his plea prior to resen-tencing.
Reversed and remanded.
GLICKSTEIN and KLEIN, JJ., concur.